Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/947,015 filed on 07/15/2020. 
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Barnes (Reg. 39,596) on January 27th, 2022. 

The application has been amended as follows: 
	Claim 1, bottom of the claim: wherein the tungsten and the boron are combined with carbon in the crucible.
	Claim 10: (cancelled)
	Claim 15, bottom of the claim: wherein the tungsten and the boron are combined with carbon in the crucible.
wherein the tungsten and the boron are combined with carbon in the crucible.
End of Amendment - 

Reasons for Allowance
Claims 1 – 9 and 11 – 20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art fails to anticipate or reasonably render obvious cumulative limitations of claim 1, with particular attention to combining the tungsten and boron with carbon in the crucible. The closest prior art is Turner (US2019/0135646), which teaches a method of synthesizing WB4 including combining tungsten (W) and (B) into a carbon crucible with an inner h-BN (hexagonal-boron nitride) crucible at a ratio 1:8, and heating at 1700°C. However, Turner explicitly teaches that the inner h-BN (hexagonal-boron nitride) crucible is inserted into a carbon crucible to prevent exposure of the reaction mixture to carbon, which can interfere with the conversion to WB4, which teaches away from the limitation of claim 1 of combining carbon with the tungsten and the boron. Furthermore, the prior art fails teach to or reasonably render obvious why a person of ordinary skill in the art would modify Turner such that carbon was added with the tungsten and the boron.
Claims 2 – 9 and 11 – 14 depend from or otherwise require the features of allowed claim 1.


Regarding claim 15, the prior art fails to anticipate or reasonably render obvious cumulative limitations of claim 15, with particular attention to combining the tungsten and boron with carbon in the crucible. The closest prior art is Turner (US2019/0135646) in view of Kavanaugh (US2017/0209983). 4 including combining tungsten (W) and (B) into a carbon crucible with an inner h-BN (hexagonal-boron nitride) crucible at a ratio 1:8, and heating at 1700°C. 
Kavanaugh teaches a method of making composite material into a desired shape wherein the composite material includes tungsten tetraboride that is mixed with a second composition to produce a powder mixture, pressing the powder mixture and sintering to produce a densified composite material.

However, Turner explicitly teaches that the inner h-BN (hexagonal-boron nitride) crucible is inserted into a carbon crucible to prevent exposure of the reaction mixture to carbon, which can interfere with the conversion to WB4, which teaches away from the limitation of claim 15 of combining carbon with the tungsten and the boron. Furthermore, Kavanaugh nor the prior art fails teach to or reasonably render obvious why a person of ordinary skill in the art would modify Turner such that carbon was added with the tungsten and the boron.
Claims 16 – 17 depend from or otherwise require the features of allowed claim 15.


Regarding claim 18, the prior art fails to anticipate or reasonably render obvious cumulative limitations of claim 18, with particular attention to combining the tungsten and boron with carbon in the crucible. The closest prior art is Turner (US2019/0135646) in view of Kavanaugh (US2017/0209983), and in further view of Cao (CN108424146) and Nukem Isotopes (NPL, 2018), 
Turner teaches a method of synthesizing WB4 including combining tungsten (W) and (B) into a carbon crucible with an inner h-BN (hexagonal-boron nitride) crucible at a ratio 1:8, and heating at 1700°C. 

Cao teaches a method of producing tungsten tetraboride ceramics including mixing tungsten and boron and sintering in a vacuum. Cao also teaches that tungsten boron compounds have comprehensive shielding abilities from both gamma rays and neutrons and is/are known as a superhard material. Nukem Isotopes discloses that boric acid enriched with boron 10 is commonly used for neutron absorption in nuclear reactors [See Nukem Isotopes, page 2, top].

However, Turner explicitly teaches that the inner h-BN (hexagonal-boron nitride) crucible is inserted into a carbon crucible to prevent exposure of the reaction mixture to carbon, which can interfere with the conversion to WB4, which teaches away from the limitation of claim 18 of combining carbon with the tungsten and the boron. While it is known in the art that carbon can be used as a neutron absorber in nuclear reactors, neither Kavanaugh, Cao, Nukem Isotopes, or the prior art teaches or reasonably suggests why a person of ordinary skill in the art would be motivated to modify Turner and disregard Turner’s disclosure that the presence of carbon would interfere with the formation of WB4.
Claims 19 – 20 depend from or otherwise require the features of allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but does not meet the invention as claimed.
US2020/0176142 – Formation of iron tungsten borocarbide
US2019/0017154 – Compositional variations of tungsten carbide
WO2021/247981 – Mixing tungsten tetraboride with carbide 
CN106116593 – Preparation method for WB4 powder
CN105692641 – Preparing and applying tungsten boride. 
CN102285661 – Producing a tungsten boride (WB2) compound by carbon thermal reduction
CN102001674 – Producing a tungsten boride (WB2) compound by carbon thermal reduction smelting
Long (NPL, Mechanochemical Synthesis and Annealing of Tungsten Tetra-Boride) – mechanosynthesis of tungsten tetraboride 
Ma (NPL, In Situ Synthesis…WB4 ceramic with Ni) – Forming tungsten tetraboride via reactive hot-pressing with nickel as a sintering additive
Ma (NPL, Formation of metastable tungsten tetraboride) – Forming tungsten tetraboride via reactive hot-pressing
Bodrova (NPL, Preparation of Tungsten Tetraboride) – Synthesis of tungsten tetraboride and other tungsten boride compounds
Lech (Synthesis, Structure, and Properties of Refractory Hard-Metal bodies) – Producing refractory borides including tungsten tetraboride


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735